Citation Nr: 0025808
Decision Date: 09/27/00	Archive Date: 11/03/00

DOCKET NO. 99-01 757                   DATE SEP 27, 2000

On appeal from the Department of Veterans Affairs Regional Office in St.
Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for residuals of intrauterine device
(IUD) insertion and removal, including chronic abdominal pain.

2. Entitlement to service connection for post-traumatic stress disorder
(PTSD).

3. Whether new and material evidence has been received to reopen a claim for
entitlement to service connection for residuals of pelvic inflammatory
disease.

4. Whether new and material evidence has been received to reopen a claim for
entitlement to service connection for hypertension.

5. Whether new and material evidence has been received to reopen a claim for
entitlement to service connection for residuals of a right ankle injury.

6. Whether new and material evidence has been received to reopen a claim for
entitlement to service connection for vasovagal syndrome.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

K. Hudson, Counsel 

INTRODUCTION

The veteran had active service from May 1974 to February 1975, with
subsequent periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a regional office (RO) rating decision of August 1998. In July 1999 in
the veteran appeared at the St. Petersburg, Florida, RO for a videoconference
before the undersigned, sitting in Washington, D.C.

FINDINGS OF FACT

1. Service connection for pelvic inflammatory disease was denied by the RO in
February 1983, on the basis that it was not shown in service.

- 2 -

2. Evidence received since that determination includes service medical
records showing the veteran's hospitalization for pelvic inflammatory disease
in January 1975, while on active duty; this evidence bears substantially and
directly on the matter in question.

CONCLUSION OF LAW

The veteran's claim for service connection for pelvic inflammatory disease is
reopened by the submission of new and material evidence. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for pelvic inflammatory disease (PID) was
initially denied by rating action dated in February 1983. The veteran did not
appeal that decision, and, accordingly, it is final. 38 U.S.C.A. 7105 (West
1991); 38 C.F.R. 3.104 (1999). However, if new and material evidence is
received with respect to a claim which has been disallowed, the claim will be
reopened and the former disposition reviewed. 38 U.S.C.A. 5108 (West 1991).
"New and material evidence" is defined as evidence not previously submitted
which bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which by itself
or in connection with the evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of a claim.
Hodge v. West, 155 F.3d 1356 (Fed. Cri. 1998); 38 C.F.R. 3.156(a) (1999).

Service medical records of record at that time did not show the presence of
PID in service, and post-service records included a VA examination of
December 1982, which noted a diagnosis of postoperative residuals of ectopic
pregnancy, and

- 3 - 

chronic inflammatory pelvic disease, secondary to the ectopic pregnancy
residuals. Based on this evidence, the claim was denied as not shown in
service.

Evidence received subsequent to the February 1983 determination includes
copies of service medical records, which show that the veteran was
hospitalized while in service, in January 1975, with a diagnosis of PID. This
evidence, consisting of service department records, is clearly so significant
that it must be considered in connection with the evidence previously of
record, in order to fairly decide the claim. See 38 C.F.R. 3.156(a), (c)
(1999). Accordingly, the claim is reopened with the submission of new and
material evidence, and VA must review the claim in light of all the evidence,
new and old, to determine whether a well-grounded claim has been submitted,
and, if so, decide the issue on the merits. Elkins v. West 12 Vet.App. 209
(1999).

ORDER

The claim for entitlement to service connection for pelvic inflammatory
disease is reopened by the submission of new and material evidence.

REMAND

As noted above, the issue of service connection for pelvic inflammatory
disease has been reopened by the submission of new and material evidence, and
the issue must now be considered on the basis of whether the claim is well-
grounded, and, if so, whether an allowance on the merits is warranted. Elkins
v. West, 12 Vet. App. 209 (1999). However, the veteran has not been provided
an opportunity to present evidence on the well grounded claim issue before
the original triers of fact, or an explanation of what evidence was missing
from his claim, pursuant to 38 U.S.C.A. 5103(a), and an opportunity to supply
such evidence. See Winters v. Gober, No.

- 4 - 

99-7108 (Fed. Cri. July 26, 2000). Accordingly, the case must be returned to
the agency of original jurisdiction for initial review on that issue.

In general, VA cannot assist the veteran in the development of a claim until
it has been determined to be well-grounded, or plausible. See 38 U.S.C.A.
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cri. 1997); Morton v. West, 12
Vet.App. 477 (1999). Nevertheless, the Court has identified a duty, under 38
U.S.C. 5103(a), which arises prior to a determination as to whether the claim
is well-grounded, to notify a claimant of the evidence that is necessary to
complete an application. Robinette v. Brown, 8 Vet.App. 69 (1995). Where the
claimant references other known and existing potentially relevant evidence,
she must be informed that such evidence is necessary to complete her
application. Id., at 80. Service department records and VA records are
considered to be constructively of record; accordingly, the RO must obtain
any such records of VA treatment. See Bell v. Derwinski, 2 Vet. App. 611, 613
(1992).

In this case, the veteran testified at her hearing before the undersigned
that the service medical records on file do not reflect all of her inservice
treatment or hospitalizations for claimed conditions. In support of her
contentions, she submitted copies of service medical records she had obtained
on her own, showing treatment for PID in service, which had not previously
been in the file. A review of the file discloses that service medical records
were requested on two occasions--the first time, in November 1982, when
records were provided, and the second time, in January 1983, when only
records pertaining to her reserve service were requested; no records were
found at that time. However, it is perhaps noteworthy that during the
veteran's period of active duty, her last name changed when she got married;
thus, her service was under two different names. Because the veteran
submitted evidence that the service medical records provided in 1982 were in
fact incomplete, and because of her sworn testimony that she was treated for
claimed (conditions during specific times in service, the RO must request
additional servile medical records from the National Personnel Records Center
(NPRC).

5 -

Additionally, she testified that she was treated at the VA facility in Miami
while on active duty, for conditions at issue. The available VA treatment
records do not contain any records earlier than September 1982, when she was
hospitalized for evaluation of abdominal pain, eventually diagnosed as an
ectopic pregnancy. However, records of treatment prior to January 1983 have
not been requested front the medical center. Of particular importance are
records of the one or two hospitalizations between the September 1982
hospitalization and the December 1982 VA examination, during which the
veteran apparently underwent a total abdominal hysterectomy. VA treatment
records dated prior to 1983 and while she was on active duty may also pertain
to other issues. Accordingly, the RO must obtain all VA treatment records
dated prior to January 1983.

The veteran also testified that she is treated at the VA Women's Health
Clinic in Miami, and that doctors have told her that her hysterectomy was
secondary to PID. However, a veteran layperson is not competent to relate
what a doctor has said. Robinette v. Brown, 8 Vet.App. 69 (1995) (the
connection between the layman's account, filtered as it was through a
layman's sensibilities, of what a doctor purportedly said is simply too
attenuated and inherently unreliable to constitute 'medical' evidence:).
Nevertheless, according to THE MERCK MANUAL, "[p]elvic inflammatory disease
(PID) is one of the major causes of gynecologic morbidity, such as
infertility, ectopic pregnancy, and chronic pelvic pain." THE MERCK MANUAL OF
DIAGNOSIS AND THERAPY, 18, CH. 238 (17th ed. 1999). Moreover, according to
THE MERCK MANUAL, "[p]elvic inflammatory disease (PID) is one of the major
causes of gynecologic morbidity, such as infertility, ectopic pregnancy, and
chronic pelvic pain." THE MERCK MANUAL OF DIAGNOSIS AND THERAPY, 18, CH. 238
(17th ed. 1999). Thus, the RO must obtain the records to which the veteran
referred in her testimony, including a consultation in the Women's Health
Clinic scheduled for August 2000.

In addition, regarding the veteran's claim for service connection for PTSD,
based on a sexual trauma stressor, the veteran submitted evidence at her
hearing before the undersigned, which had not been previously reviewed at the
RO. She did not waive

- 6 - 

RO consideration of the evidence; hence, the RO must review the claim in
light of this evidence. See 38 C.F.R. 21.1304(c) (1999). Further, this
evidence refers to the existence of other potentially relevant evidence which
must be obtained. Specifically, mental hygiene clinic treatment records note
that she was being treated at the Fort Lauderdale Vet Center; these records
must be obtained, as well as the results of any diagnostic testing, including
testing planned for August or September, 2000. VA treatment records
previously of record also indicate that during a hospitalization in July
1994, for evaluation of complaints involving weakness and numbness, a
psychiatric consultation was conducted, which resulted in a diagnosis of
somatization disorder and probable conversion disorder. The hospital summary
also noted "certain stressors in the patient's life." However, the report of
that consultation is not of record.

Further, regarding the issues involving new and material evidence, the
standard used in this case has been overturned by the Court. Specifically,
requirement of a reasonable possibility that the new evidence would result in
a change in outcome, as set forth in Colvin v. Derwinski, 1 Vet.App. 171
(1991), was found to be more stringent than, as well as inconsistent with,
the pertinent regulation. Hodge v. West, 155 F.3d 1356 (Fed. Cri. 1998).
According to Hodge, "new and material evidence" is defined as evidence not
previously submitted which bears directly and substantially upon the specific
matter under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with the evidence previously assembled is so
significant that it must be considered in order to fairly decide the merits
of a claim. Hodge; 38 C.F.R. 3.156(a) (1998). Accordingly, the veteran's
claim must be considered pursuant to the Hodge standard.

Finally, the RO is advised that the Court has found that a remand "confers on
the veteran or other claimant, as a matter of law, the right to compliance
with the remand orders." Stegall v. West, 11 Vet.App. 268 (1998).

7 - 

Accordingly, to ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full compliance
with due process requirements, the case is REMANDED to the RO for the
following:

1. The RO should request that the NPRC provide all service medical records
pertaining to the veteran, including a search under both of her last names
used in service. The NPRC should be informed that the veteran states that she
was treated at Fort McClellan, Fort Gordon and in Stuttgart, Germany, for
conditions at issue, including insertion and removal of an IUD, right ankle
fracture, hypertension and/or syncope, to assist in their search for any such
records. Documentation of the request and the response must be incorporated
into the claims file.

2. Once the file has been determined to be ready for review, the RO should
again adjudicate the veteran's claims, in light of all of the evidence of
record, to determine whether the claim is well-grounded, and, if so, whether
an allowance on the merits is warranted. If the decision remains adverse to
the veteran, he should be furnished a supplemental statement of the case, and
given the opportunity to respond thereto with additional argument and/or
evidence.

2. The RO should obtain the following records from the Miami VAMC:

a. All records of treatment from 1974 to 1983, to specifically include a
hospitalization in 1974 or 1975, and all records of hospitalizations from
September 1982

- 8 - 

through December 1982, to specifically include the admission history, review
of symptoms, physical examination, operative reports, and any consultations
obtained during the hospitalizations, as well as outpatient follow-up
records.

b. The report of a psychiatric consultation conducted during a VA
hospitalization in the Miami VAMC from July 3-8,1994.

c. Any psychiatric diagnostic tests conducted from January 1998 to the
present.

d. All records of the veteran's treatment from June 1998 to the present,
including mental hygiene clinic and women's heath clinic records, to
specifically include evaluations in both clinics reportedly scheduled for
August and/or September, 2000.

3. All records of the veteran's treatment at the Fort Lauderdale Vet Center
should be obtained.

4. The veteran should be requested to provide the name, location and date, to
the best of her ability, of the doctor who told her that her hysterectomy was
due to PID. The RO should obtain any records so identified.

5. Thereafter, the RO should review the veteran's claims folder and ensure
that all the foregoing development has been conducted and completed in full.
If the development is incomplete or inadequate, appropriate corrective action
should be taken. See Stegall, supra.

- 9 - 

6. Regarding the issues of service connection for residuals of PID, residuals
of removal and insertion of an IUD, claimed to include chronic abdominal
pain, and PTSD, once the file has been determined to be ready for review, the
RO should adjudicate the issues, in light of all of the evidence of record,
to determine whether the claim is well-grounded, and if so, whether an
allowance on the merits is warranted. If the decision remains adverse to the
veteran, she should be furnished a supplemental statement of the case, and
give the opportunity to respond thereto with additional argument and/or
evidence.

7. Regarding the issues of whether new and material evidence has been
received to reopen claims for service connection for hypertension, a right
ankle disorder, and vasovagal syndrome, employing the standard for "new and
material evidence" set forth above, and in 38 C.F.R. 3.156(a), and not the
Colvin standard. See Hodge, supra.

The claimsfolder should then be returned to the Board for further appellate
consideration. The veteran need take no action until she is so informed. She
has the right to submit additional evidence and argument on the matter or
matters the Board has remanded to the regional office. Kutscherousky v. West,
12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional
information and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans'

10-

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN 
Member, Board of Veterans' Appeals


- 11 -



